UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                        :
                                                        :
 UNITED STATES OF AMERICA,                              :           97cr1293
                                                        :
                -against-                               :           ORDER
                                                        :
 PETER ROLLOCK,                                         :
                                                        :
                        Defendant.                      :
                                                        :
                                                        :
                                                        :

WILLIAM H. PAULEY III, Senior United States District Judge:

               This Court received a letter from Defendant’s father dated May 6, 2021 seeking

additional time for the Defendant to file his motion for reconsideration. (ECF No. 353.) On

April 1, 2021, this Court granted Defendant’s previous motion to extend his time to file a motion

for reconsideration to April 30, 2021. (ECF No. 352.)

               In considering motions for reconsideration or reargument under Criminal Local

Rule 49.1(d), courts in this District look to Civil Local Rule 6.3 for guidance. United States v.

Lisi, 2020 WL 1331955, at *1 n.1 (S.D.N.Y. Mar. 23, 2020). For reconsideration motions under

Local Rule 6.3, “the time in which to file motion papers may be extended for good cause . . on

motion made after the time has expired if the party failed to act because of excusable neglect.”

Leidig v. Buzzfeed, Inc., 258 F. Supp. 3d 397, 400 (S.D.N.Y. 2017) (quotation marks omitted).

Courts primarily focus on “the reason for the delay, including whether it was within the

reasonable control of the movant.” Silivanch v. Celebrity Cruises, Inc., 333 F.3d 355, 366 (2d

Cir. 2003) (quotation marks omitted).




                                                 1
               Here, Defendant’s failure to timely file his motion for reconsideration is largely

attributable to circumstances outside of his control. Defendant’s father mailed him pre-

addressed envelopes to the USP Florence ADMAX, but they were returned and did not reach

Defendant. As such, Defendant’s delay in filing his motion for reconsideration is attributable to

excusable neglect and his time to file his motion for reconsideration is extended until June 15,

2021. Chambers staff will mail a copy of this Order to Defendant.



Dated: May 19, 2021
       New York, New York




                                                 2
